I am unable to agree with the majority's conclusion that the plaintiff's property is exempt from taxation under 1163(7) of the General Statutes. I am satisfied that by virtue of the provisions of this section no exemption should be granted *Page 185 
unless the situation presented is "in accord with the conception of public education and public benefit which is at the root of the exception claimed — the performance, though by private persons, of functions which otherwise would devolve upon the State or municipal government." Pomfret School v. Pomfret,105 Conn. 456, 460, 136 A. 88. To my mind that this is the basis upon which exemption rests is implicit in the statute. Furthermore, presumably the statute was adopted "in the light of . . . the judicial construction and application of prior statutes." Id., 462. Recognizing this principle, this court in Stamford Jewish Center, Inc. v. Stamford, 117 Conn. 379,168 A. 5, in considering this very statute in its present amended form, after referring to earlier decisions of similar import, at page 385 said: "We discover in the statute now under consideration, General Statutes, 1163, though differing in phraseology from previous enactments, a consistent adherence to the underlying theory upon which tax exemptions have always been based, viz.: a purpose to serve the interests of the general public and a sequestration of the property of the corporation to the use of the public, and we deem the considerations involved in the opinions referred to, have full bearing in the present case." I am convinced that this states the correct principle of interpretation to be utilized in determining the present appeal.
In applying it, the crucial finding in this record is that "The school is operated insofar as its accommodations permit, as a public school." The other facts found show that the primary and major function of the plaintiff is to provide private school education, which is of interest only to those "who have the means and disposition to separate their children from the public schools." Brunswick School v. Greenwich,88 Conn. 241, 243, 90 A. 801. They further show that, *Page 186 
in the absence of sufficient cultivation and stimulation of this interest, the subsidiary and minor function upon which the plaintiff relies for exemption could not exist. Since the vital determination of the extent to which, if at all, the plaintiff shall function as a public school is left solely to its own discretion under the circumstances stated, I conclude that it has failed in this action to meet the test of showing that its property "is sequestered from private, and devoted to public, use" in the sense which this court has repeatedly held to be the essential prerequisite to exemption under the statute. Connecticut Junior Republic Assn., Inc. v. Litchfield, 119 Conn. 106, 108, 174 A. 304, and cases cited.
In my opinion there is error.
In this opinion ELLS, J., concurred.